Per Curiam.

The domicile of decedent is a question of fact. The records contain sufficient evidence to support the judgment of the Probate Court. The Court of Appeals was in error in substituting its judgment for that of the Probate Court on a question of fact and entering final judgments. In re Estate of Tyler, 159 Ohio St., 492. However, its judgment doing so may be treated as a reversal on the weight of the evidence. See Henry v. Henry, 157 Ohio St., 319.
The judgments of the Court of Appeals are reversed and the causes are remanded to the Probate Court for further proceedings.

Judgments reversed.

Taet, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.